                 Case 1:20-cv-01948-MKV Document 7 Filed 03/31/20 Page 1 of 1


                                                                                                                    Barry Werbin
                                                                                                                              Counsel
                                                                                                                  Phone:   212.592.1418
                                                                                                                    Fax:   212.545.3401
                                                                                                               bwerbin@herrick.com




                                                                   March 31, 2020

ECF FILING

Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, N.Y. 10007

           Re:      Sadowski v. Barstool Sports Inc. - No. 1:20-cv-01948-MKV

Dear Judge Vyskocil:

        We are attorneys for defendant Barstool Sports, Inc. (“Barstool”) in the above-referenced
action, which was filed on March 4, 2020 (Docket No. 1). The undersigned previously filed an
appearance and Rule 7.1 Disclosure Statement on behalf of Barstool. Just this morning, Plaintiff
filed an Affidavit of Service of the Summons and Complaint on Barstool, reflecting a service
date of March 6, 2020. Based on that filing, the answer/response date was March 27. Plaintiff’s
counsel, Richard Liebowitz, Esq., has consented to extend Barstool’s time to answer, move or
otherwise respond to the Complaint until April 10, 2020. There has been no previous request for
such extension.

       Accordingly, we respectfully request that Barstool’s time to answer, move or otherwise
respond to the Complaint be extended to April 10, 2020.

                                                          Respectfully submitted,




                                                          Barry Werbin




cc: Richard Liebowitz, Esq. (ECF)




HERRICK, FEINSTEIN LLP      ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500

HF 13225005v.1
